IN THE
                         TENTH COURT OF APPEALS

                                No. 10-11-00311-CR

JAMES RAY HAYNES,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee



                           From the 66th District Court
                               Hill County, Texas
                              Trial Court No. 36,168


                          MEMORANDUM OPINION


      James Ray Haynes attempts to appeal from his conviction for the offense of theft.

The record indicates that sentence was imposed on May 11, 2011. By letter dated

September 20, 2011, the Clerk of this Court notified Haynes that the appeal was subject

to dismissal because it appeared that the notice of appeal was untimely. See TEX. R. APP.

P. 26.2(a)(1). The Clerk also warned Haynes that the appeal would be dismissed unless,

within 21 days of the date of the letter, a response was filed showing grounds for
continuing the appeal. See TEX. R. APP. P. 44.3. We received a response from Haynes;

however, it does not provide grounds for continuing the appeal.

       Accordingly, this appeal is dismissed.



                                         AL SCOGGINS
                                         Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed October 19, 2011
Do not publish
[CR25]




Haynes v. State                                                               Page 2